Title: From Thomas Jefferson to the President of the Virginia Convention, 11 July 1775
From: Henry, Patrick,Lee, Richard Henry,Pendleton, Edmund,Harrison, Benjamin,Jefferson, Thomas
To: Randolph, Peyton


                    
                        Sir
                        Philadelphia July 11. 1775.
                    
                    The continued sitting of Congress prevents us from attending our colony Convention: but, directed by a sense of duty, we transmit to the Convention such determinations of the Congress as they have directed to be made public. The papers speak for themselves, and require no comment from us. A petition to the king is already sent away, earnestly entreating the royal interposition to prevent the further progress of civil contention by redressing American grievances; but we are prevented from transmitting a copy of it, because a public communication, before it has been presented, may be improper.—The Convention, we hope, will pardon us for venturing our sentiments on the following subjects, which we submit to their superior wisdom. The continuance and the extent of this conflict we consider as among the secrets of providence; but we also reflect on the propriety of being prepared for the worst events, and,  so far as human foresight can provide, to be guarded against probable evils at least. Military skill we are certainly not so well provided with as military violence opposed to us may render necessary. Will not this deficiency be supplied by sending at the publick expence a few gentlemen of genius and spirit to the military school before Boston to learn that necessary art, which in these days of rapine can only be relied upon for public safety.
                    The present crisis is so full of danger and incertainty that opinions here are various. Some think a continued sitting of Congress necessary, whilst others are of opinion that an adjournment to the Fall will answer as well. We conclude that our powers go not to the latter, but that a Fall Congress will be indispensible, with adjourning powers given to your delegates that they may be prepared to meet contingencies. The Convention will therefore see the propriety of proceeding to a new choice of delegates and being explicit about the time to which they chuse to limit the continuance of their delegation. It is expected that at the next Congress the delegates from the respective colonies come provided with an exact account of the number of people of all ages and sexes, including slaves. The Convention will provide for this.
                    It is with singular pleasure that we can congratulate you on the success with which providence has been pleased to favor our righteous cause by giving success to the operations in defence of American liberty. We are Sir Your most humble servants,
                    
                        p. henry, jr.
                        richard henry lee
                        edmd. pendleton
                        benja. harrison
                        th: jefferson
                    
                